Title: From Abigail Smith Adams to Mercy Otis Warren, 31 December 1809
From: Adams, Abigail Smith
To: Warren, Mercy Otis



Dear Madam
Quincy December 31st 1809

Standing as we do upon the confines of the other world, you at the age of four-score, and I at three score and near a half, no other sentiment ought to posses our Bosoms but those of benevolence and good will towards each other. A Friendship upon my part was instilled into my mind by one who knew you earlier in life and who estimated your virtues, and talents as they justly deserved—
And from a judgement which I respected, and qualities, which I found upon acquaintance so worthy to be cultivated and cherished, my regard was matured into a Friendship and intimacy which I fondly hoped, would end, but with our Lives.
A difference in my opinion upon the great political questions, which have divided, and still agitate the Nation, might have subsisted between us, without imparing our Friendship. If in a History to be transmitted to posterity you had not misrepresented and mis-construed, not merely facts, but principles, views, and designs, all together foreign to the Character you have delineated, and whom from a long and intimate acquaintance and a frequent correspondence with him, I should have supposed it, impossible you could have thus mistaken.
But what I have still thought more unkind, is, that when those Errors were pointed out, and means furnished you for rectifying them, not a Solitary line ever acknowledged the receipt of a Letter or any disposition to retract. It was this which? dried up the which dired up the fountain of my ink, and withheld my hand, when my Heart most tenderly Sympathized with you, on the bereavement you sustained of the companion of your Life endeared to you by every tender tie which a long course of years, and the fondest and tenderist affection could bind.
I most Sensibly feel your loss and longed to pour the balm of consolation into a Bosom whose wound time may heal but never can close—and which religion alone can mitigate—
A letter received last evening from a Friend who lately visited you and who was too unwell to stop with us, upon his return to Cambridge mentions his visit to you, and did in writing deliver your verbal messag viz to give your love to your former Friend, and say to him, and say to him there was no man living you more respected.” I feel myself much affected by this message and presumed you could not have said this without a conviction that you had misrepresented him—I can assure you my dear Madam there has not been any change in his political Sentiments, as they respect our National honour and the independence of our Country, from the period of your early acquaintane to this day
I determined once more to address you, and with a disposition to forgive, as I hope to be forgiven—and to assure you that there Still exist the S ancient Friendship in the Bosom of
Abigail Adams